Citation Nr: 1722075	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia







THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as secondary to herbicide-agent exposure.






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2016, the Veteran indicated that he had not given his power of attorney to any organization.  In April 2017, the Veteran clarified that he is unrepresented.

In an April 2006 rating decision, the RO denied entitlement to service connection for type II diabetes mellitus.  In the May 2011 rating decision, the RO denied the reopening of a claim of entitlement to service connection for type II diabetes mellitus.

During the pendency of this appeal, the Veteran submitted deck logs from the USS Saint Paul, the ship he served on during active service.  These deck logs are relevant official service department records.  Therefore, the Board will reconsider the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2016).  As such, the issue is as stated on the first page of this decision.

In March 2013, the Veteran submitted the command history for 1968 for the Saint Paul as well as two days of deck logs from 1968 for that ship.  The Veteran waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2016).  Later that month, the Veteran submitted additional deck logs from the Saint Paul as well as a page from the newsletter of the USS Boston.  Although the Veteran did not submit a waiver for that evidence, his substance appeal was received after February 2, 2013.  Therefore, that evidence shall be subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).

FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against a finding that the USS Saint Paul operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that the Veteran went ashore when the USS Saint Paul was anchored or moored in Da Nang Harbor, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  Therefore, exposure to herbicide agents may not be presumed.

2.  The preponderance of competent and credible evidence weighs against a finding that type II diabetes mellitus was demonstrated in-service, that type II diabetes mellitus was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of type II diabetes mellitus and service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter dated on January 24, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
As for the duty to assist, the RO obtained the service treatment records and service personnel records.  The RO obtained a copy of the Veteran's VA Agent Orange registry examination.  The Veteran submitted private medical records.  

October 2013 correspondence from the Social Security Administration (SSA), the records pertaining to the Veteran's claim for SSA disability benefits are unavailable.  VA has a heightened duty to assist him in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The service department verified that the Veteran served on the USS Saint Paul in the official waters of Vietnam during his period of service on that ship.  The Board notes that official waters of Vietnam include more than just the inland waterways of Vietnam.  The RO verified on its list titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents that the Saint Paul only sent small boats ashore while anchored in Da Nang Harbor on dates that were subsequent to the Veteran's period of service.

The Veteran submitted command history for 1968 for the Saint Paul as well as several days of deck logs from 1967 and 1968 for that ship pertaining to that ship's presence in Da Nang Harbor.  He also submitted a page from the newsletter of the USS Boston.

In a December 2012 memorandum, VA determined that the information described by the Veteran to corroborate Agent Orange exposure is insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC).

VA did not provide the Veteran with an examination in connection with his claim.  The Board finds that an examination was not necessary to decide the merits of this claim.  VA is obliged to provide an examination when the record contains competent evidence that a veteran has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim.  

As noted above, the service treatment and personnel records, the response from the service department, and the VA Agent Orange ship list do not show that the Veteran's ship served in the inland waterways of the Republic of Vietnam or that he went ashore to the Republic of Vietnam.  Though the Veteran has submitted evidence that the Saint Paul was anchored or moored in Da Nang Harbor while he served on that ship, these documents also do not show that he went ashore when that ship was anchored or moored in Da Nang Harbor.  In fact, the Veteran does not assert that he went ashore while serving on the Saint Paul.  These documents also do not corroborate the assertion that he was otherwise exposed to herbicide agents.  His service treatment records do not show that he had symptoms or a diagnosis of diabetes mellitus in service.  In light of the lack of competent medical evidence showing that diabetes mellitus or signs and symptoms of that disability may be associated with active service, and in light of the lack of competent and credible evidence that the Veteran went ashore in the Republic of Vietnam during his service, there is no reason for VA to provide an examination or obtain an opinion in connection with this claim.

Governing Law and Regulation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Type II diabetes mellitus is listed under that section as one of these such diseases.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims (the Court), in addressing a claim for presumptive service connection based on herbicide exposure while a veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore waterway rather than an inland waterway was inconsistent with the identified purpose of the statute and regulation (i.e. providing compensation to veterans based on the likelihood of exposure to herbicides).  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its manual as to which bodies of water in Vietnam constitute inland waterways.  The revised M21-1 defines offshore waters as the high seas or any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  M21-1 pt. IV, subpt ii. § 1.H.2.b.  The revised M21-1 specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  M21-1, IV.ii.1.H.2.c.

In its current list titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, the VBA recognizes that USS Saint Paul sent small boats ashore while anchored in Da Nang Harbor on May 9, 1969, and May 25, July 17, and September 17, 1970.

Analysis

The Veteran essentially contends that he was exposed to herbicide agents due to his service onboard the USS Saint Paul off the shore of the Republic of Vietnam and while that ship was anchored or moored in Da Nang Harbor.

The service department verified that the Veteran served on the USS Saint Paul in the official waters of Vietnam at various times from April 1967 to October 1968.  In a May 2011 statement, the Veteran noted that his ship was located one to five miles off the shores of Vietnam.  There is no evidence that the Saint Paul entered a freshwater river, stream, or canal, or other similar waterways.  A November 2010 VA Agent Orange registry examination report reflects that the Veteran reported that his ship provided gunfire support for Marines along the rivers from Da Nang to the Demilitarized Zone.  Though he noted the close proximity to the shores of Vietnam, the Veteran does not allege that his ship entered a freshwater river, stream, or canal, or other similar waterways.  In fact, the VA Agent Orange ship list does not reflect that the Saint Paul operated exclusively, primarily, or temporarily in the inland waterways of the Republic of Vietnam.  Instead, the Veteran asserts in a February 2013 VA Form 9 that he was exposed to herbicide agents while his ship was anchored or moored in Da Nang Harbor.  

The Veteran never alleges that he went ashore when the Saint Paul was in Da Nang Harbor.  The deck logs and command history submitted by the Veteran show that the Saint Paul was anchored on several occasions in Da Nang Harbor while the Veteran served on that ship.  However, subsequent to the decision in Gray, VA has again determined that merely being anchored in Da Nang Harbor is still offshore-waters service.  M21-1, IV.ii.1.H.2.c.

The deck logs show that on June 1, 1967, the Saint Paul was moored to the Boston in Da Nang Harbor.  In March 2013, the Veteran submitted a page from the newsletter of the USS Boston that shows a photo of the Saint Paul moored to the Boston.  The Veteran argues that this photo shows that the Boston was moored to a dock.  The Board notes that this picture does not show a dock.  Even if the Boston was moored to a dock, there is no evidence that the Veteran went ashore on June 1, 1967.  As noted above, the Veteran has never alleged that he went ashore at any time that the Saint Paul was in Da Nang Harbor, regardless of whether the ship was anchored or moored to another ship that was moored to a dock.

In a March 2013 VA Form 9, he argued that his service on the Saint Paul was the same as service on that ship on later dates that is recognized as service that would potentially make sailors eligible for the presumption of exposure to herbicide agents.  The VA Agent Orange ship list titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents shows that the Saint Paul only sent small boats ashore while anchored in Da Nang Harbor on four dates in 1969 and 1970, which were subsequent to the Veteran's period of service.  There is no evidence that the Saint Paul sent small boats with its crewmembers ashore during the time that the Veteran served on that ship.  The Board again notes that the Veteran has not alleged that he was sent ashore via a small boat.  Therefore, the Veteran's service on the Saint Paul is not that same as service on the Saint Paul on four days in 1969 and 1970 when the Saint Paul sent small boats ashore while anchored in Da Nang Harbor.

The preponderance of competent and credible evidence weighs against a finding that the USS Saint Paul operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that the Veteran went ashore when the USS Saint Paul was anchored or moored in Da Nang Harbor, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  Therefore, as actual exposure has not been shown by service department record, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

Although the Veteran has not been shown to warrant a regulatory presumption of service connection for his type II diabetes mellitus as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The Board has also considered the statement of the Veteran that he was exposed to herbicide agents that were present in Da Nang Harbor.  The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  The Veteran has not been shown to have any expertise to determine if he had been exposed to Agent Orange (presumably merely because he was on a ship in Da Nang Harbor, which as has been discussed, does not qualify for the presumption) from his position on the Saint Paul while it was anchored in Da Nang Harbor.

Further, at the November 2010 VA Agent Orange registry examination, the Veteran reported a history of definite exposure to Agent Orange.  In a July 2011 statement, a private chiropractor noted that the Veteran was exposed to Agent Orange.  These notations of in-service exposure to Agent Orange are merely the reporting by the Veteran of his asserted history of exposure to herbicide agents.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the VA Agent Orange registry examination and the July 2011 statement of a private chiropractor are not competent evidence of in-service exposure to herbicide agents.

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, 12 Vet. App. at 253.

In this case, it is undisputed that the Veteran has a diagnosis of type II diabetes mellitus as evidenced by the VA Agent Orange registry examination and the May 2011 private doctor statement.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to type II diabetes mellitus.  There are no indications in the record of any such problem or diagnosis before 1989, which is the year of diagnosis according to the June 2011 statement of the private chiropractor.

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service injury, such as the Veteran's claimed in-service herbicide-agent exposure.  As noted herein above, the Board has found that there is no credible evidence that the Veteran was exposed to herbicide agents during his time in service.  Therefore, Hickson element (2) is not met.

Therefore, because Hickson element (2) is not met, Hickson element (3), evidence of a nexus between a current disability and service, cannot be satisfied either.  The November 2010 VA Agent Orange registry examiner noted that the Veteran's diabetes mellitus is a diagnosis with possible association with Agent Orange exposure.  In the May 2011 statement, the private chiropractor opined that the diabetes mellitus is related to service because the Veteran was exposed to Agent Orange.  This evidence relating diabetes mellitus to service is predicted on in-service exposure to herbicide agents.  As the Board has found that there is no credible evidence that the Veteran was exposed to herbicide agents during his time in service, the Board gives no weight to this evidence relating type II diabetes mellitus to active service.  There is no other competent medical evidence relating the current diagnosis of type II diabetes mellitus to active service.  Thus, service connection is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his type II diabetes mellitus is related to service, to include as secondary to herbicide agent exposure.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for type II diabetes mellitus, claimed as secondary to herbicide-agent exposure, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


